Citation Nr: 0937309	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  03-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including Bowen's disease, manifested by peeling of the skin 
of the hands and feet and malignant melanomas.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for left elbow 
bursitis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to an increased rating for a left knee 
anterior cruciate ligament injury, status post repair, 
assigned a 10 percent rating prior to March 31, 2008, and a 
20 percent rating effective that date.

6.  Evaluation of service-connected left knee arthritis, 
evaluated as 10 percent disabling from September 25, 2002, 
and 20 percent disabling effective March 31, 2008.  

7.  Entitlement to an increased rating for low back 
arthritis, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision.  In September 
2004, the veteran and his wife testified at a videoconference 
hearing before the undersigned.  In a decision/remand dated 
in June 2005, numerous issues, including those set forth on 
the title page of this decision, were remanded to the RO for 
additional development.  

Of the other issues remanded at that time, in a rating 
decision dated in February 2006, the Appeals Management 
Center (AMC) granted service connection for costochondritis 
of the left chest, a left shoulder disability, and 
hemorrhoids, thus terminating the appeal as to those issues.

In a statement dated in March 2006, the Veteran withdrew, in 
writing, his appeals as to the issues of entitlement to 
service connection for left elbow bursitis, hypertension, 
bronchitis, peripheral neuropathy of the upper and lower 
extremities, and sleep apnea.  Therefore, these issues are no 
longer in appellate status.  See 38 C.F.R. § 20.204(b) (2008) 
(a substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).  As addressed below, the 
Veteran's July 2009 statement that he did not wish to 
withdraw the issues of service connection for bronchitis and 
left elbow bursitis are construed as a request to reopen 
those claims, which are REFERRED to the RO for appropriate 
action.

In a July 2008 rating decision, the AMC granted service 
connection for depression and a neck disability, thus 
satisfying the appeal as to those issues.  Additional issues, 
raised by the Veteran in August 2007, and not in appellate 
status, were also addressed in that rating decision.  

The July 2008 rating decision also granted higher ratings of 
20 percent each for left knee anterior cruciate ligament 
injury, status post repair, and for left knee arthritis, each 
previously evaluated as 10 percent disabling, effective March 
31, 2008.  The two-tiered rating remains on appeal, as a 
grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In a June 2009 rating decision, the AMC granted service 
connection for a right knee disability.  The AMC also 
deferred consideration of a TDIU claim the Veteran had filed, 
as that was an original claim, and not on appeal, and, thus, 
should be considered in the first instance by the RO.  This 
issue is REFERRED to the RO for appropriate action.

The Veteran also submitted additional evidence, which was 
received at the Board in August 2009, without waiver of RO 
consideration.  However, as the evidence consisted of copies 
of evidence previously considered, initial review by the RO 
is not necessary.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2006).  

The issues involving service connection for left ear hearing 
loss and increased ratings for right ear hearing loss and a 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Skin disabilities began many years after service, and are 
not due to any incident of service, including claimed Agent 
Orange or other chemical exposure.

2.  Effective September 25, 2002, left knee anterior cruciate 
ligament injury, status post repair, has been manifested by 
moderate instability.  

3.  Effective September 25, 2002, left knee arthritis has 
been manifested by mild to moderate degenerative changes, and 
limitation of extension, which, when considered with 
objective signs of pain, may be considered to most closely 
approximate 15 degrees. 

4.  On March 30, 2006, in two separate written statements, 
the Veteran withdrew the issues of service connection for 
left elbow bursitis and bronchitis from appellate 
consideration.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Effective September 25, 2002, the criteria for a 20 
percent rating, but no higher, for left knee anterior 
cruciate ligament injury, status post repair, have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2008).  

3.  The criteria for an evaluation in excess of 20 percent 
for left knee anterior cruciate ligament injury, status post 
repair, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).  

4.  Effective September 25, 2002, the criteria for a 20 
percent rating, but no higher, for left knee arthritis have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003-5261 (2008).  

5.  The criteria for an evaluation in excess of 20 percent 
for left knee arthritis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 (2008).  

6.  The criteria for withdrawal of the appeal of the issues 
of service connection for left elbow bursitis and bronchitis 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in October 
2002, prior to the initial adjudication of the knee claims, 
the RO advised the claimant of the information necessary to 
substantiate his claim.  He was informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In February 2006, he was again provided this 
information regarding the higher rating claims, as well as 
the same notice with respect to the service connection 
claims.  In February 2007, he was furnished notice regarding 
the effective date of a grant of benefits  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice was followed 
by readjudication of the claims and the issuance of a 
supplemental statement of the case in June 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the duty to 
notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have identified post-service private and VA treatment 
records.  SSA records were obtained.  A VA nexus opinion is 
not warranted because, as discussed below, there is no 
credible evidence establishing that an event, injury, or 
disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies, or a 
credible indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  VA examinations addressing the increased rating 
issues were obtained in November 2002, January 2004, and 
March 2008.  The examinations were based upon consideration 
of the Veteran's prior medical history, including medical 
records and earlier examinations and also describe the 
disabilities in sufficient detail for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran testified at a Board hearing before the 
undersigned in September 2004.

Thus, the Board is satisfied that VA has met its duties to 
inform and assist the claimant, and there is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the claimant at every stage of this case, 
and she is not prejudiced by the Board's decision on the 
merits.  

II.  Service Connection - Skin Disability

The Veteran contends that he has skin conditions which were 
caused by exposure to toxic chemicals in service.  
Specifically, he states that in England in 1976, he was 
temporarily assigned to a job where he had to spray 
herbicides with Agent Orange around fence lines to keep the 
growth down from the farm next to the military air field.  He 
also contends that his main job as a jet engine mechanic 
required the use of arsenic.  He states that his doctor told 
him that his skin conditions were due to his exposure to 
these substances.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as cardiovascular renal disease, 
including hypertension, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service treatment records show that in January 1978, the 
Veteran complained of pain around a mole in the mid-lower 
back.  He said the mole had been present all of his life, and 
that the color used to be brown, and now appeared lighter.  
On examination, he had a 4mm by 5mm nevus in the mid-lumbar 
area, midline, which was non-tender and freely mobile.  It 
was tan in color.  The Veteran was reassured, and no 
treatment or follow-up was provided.  In October 1978, a 
military primary care clinic chief provided a list of the 
Veteran's visits from December 1977 to October 1978.  These 
included a visit in July 1977 for a rash on the buttocks.  On 
a medical history in November 1980, the veteran responded 
"yes" to a question of whether he had now, or had ever had, 
skin diseases.  The April 1981 summary of the Physical 
Evaluation Board (PEB) examination noted that the Veteran 
complained of peeling of the skin of his hands.  No skin 
condition was noted on the examination report.  He also 
described this condition at his PEB hearing in June 1981.  He 
stated he had sought treatment and been provided with lotions 
which did not seem to help.  

After service, in April 1982, W. Barr, M.D., wrote that he 
was treating the Veteran for a number of conditions including 
dyshydrosis of the hands.  Dr. Barr's records, dated from 
1960 to 1998, do not show dyshydrosis of he hands.  As to 
other skin complaints, in October 1982, the Veteran had a 
fine rash on his abdomen and back.  In November 1988, he had 
multiple skin tags removed from the axillary and neck areas.  

H. Thompson, Jr., M.D., wrote, in December 1997, that he had 
seen the Veteran over the last three months in regard to some 
skin tags of the neck and axillae which were excised and 
confirmed to be the same.  He also had an erythematous macule 
of the left inguinal fold area, which was biopsied and shown 
to be a patch of Bowen's disease.  It was treated with 
curettage and electrodesiccation in mid-October.  In December 
2002, Dr. Thompson wrote tat the Veteran was treated for 
Bowen's disease (squamous cell carcinoma in-situ) of the left 
inguinal fold area in October 1997.  He said that Bowen's 
disease had been known to follow exposure to arsenic.  He 
noted that the Veteran felt that his exposure to multiple 
chemicals while working as a jet engine mechanic could have 
included this chemical.  

VA treatment records show that on an examination in October 
2001, the Veteran reported that he had had a "skin cancer" 
removed from his left groin, which he described as a darkly 
pigmented, irregular flat mass the size of a dime.  He stated 
he had no history of skin diseases.  On examination, there 
were no rashes or bruises.  There were multiple nevi, with no 
suspicious lesions.  Later in October 2001, he was evaluated 
in a VA dermatology clinic.  He had a history of some type of 
tumor removed two years earlier by Dr. Thompson from the left 
inguinal fold.  He had had a couple of actinic keratoses 
removed in the past.  Currently, he had a keratosis on the 
left crown of the scalp, two or three on the arms, and one on 
the right upper back.  These were treated with cryotherapy.  
There was no evidence of any recurrent tumor at the left 
inguinal fold site.  

A VA dermatology clinic note dated in November 2002 shows 
that the Veteran had a total body skin examination.  He had a 
history of seborrheic keratoses, skin tags, actinic 
keratoses, and prior history of squamous cell carcinoma in 
situ, which had been removed from the left inguinal area by 
Dr. Thompson.  On examination, he had numerous areas of solar 
lentigos scattered over his back, arms, and chest.  He also 
had seborrheic stucco-type keratoses over the legs and arums.  
He had one seborrheic keratosis on his mid-back.  He also had 
several skin tags, including three or four in the inguinal 
area.  Each of the sites was treated with cryotherapy.  There 
was no evidence of recurrence of squamous cell carcinoma.  

He continued to be followed regularly for other occurrences 
of such conditions over the succeeding years.  In November 
2003, again, the history of squamous cell carcinoma in situ, 
removed from the left inguinal area by Dr. Thompson, was 
reported.  At his dermatology follow-up appointment in 
November 2004, however, the Veteran gave a history of 
melanoma in the past.  Currently, he had a 3 by 3 mm 
variegated pigmented nevus versus lentigo versus melanoma on 
the left buttock.  He also had intertrigo and scale in the 
groin.  Overall, the skin showed follicular papules 
consistent with keratosis pilaris.  The buttock lesion was 
removed by means of a punch incision, and pathology tests 
disclosed a benign junctional nevus.  In November 2005, he 
again gave a history of a melanoma removed.  On examination, 
there was no indication of melanoma.  A keratosis on upper 
lip, thought to possibly be carcinoma, was found by pathology 
testing to be seborrheic keratosis.  He also had some 
intertrigo related to obesity.  

In February 2006, he said that he had had a melanoma removed 
from the left medial upper leg in the groin.  A small pustule 
over the right leg was drained.  He had generalized areas of 
folliculitis, over the abdomen and buttocks, and over the 
lower back, he had four 1 mm nevi with slightly erythematous 
halos.  These were removed in March 2006, with the pathology 
report showing that two were compound nevi, one was lentigo 
simplex, and one was an atypical (dysplastic) nevus, with the 
surgical margins uninvolved.  In March 2007, when seen for 
dermatology follow-up, the Veteran reported concerns about a 
previous melanoma being removed from the back.  He also had 
had atypical nevi removed in the past.  His back showed the 
excision sites with normal appearing scars.  He had about 
four atypical nevi on the aback and one on the right abdomen.  
When seen for excision of these nevi in June 2007, he gave a 
history of a melanoma that was removed from the left inguinal 
area approximately eight years earlier, which he stated was 
about the size of a quarter.  The Veteran did not have any 
records of this, nor did he know where to get them.  The 
atypical nevi were removed, and biopsies showed two 
junctional nevi, one compound nevus, and one atypical 
compound nevus, (dysplastic), mild, with negative margins.  
No further therapy was necessary for any of those sites.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The evidence does not show that the Veteran has a chronic 
skin disability which was of service onset, or which is due 
to any events in service.  Although he reported  peeling of 
the hands in service, there has been no objective evidence of 
a skin condition manifested by such.  Dyshydrosis mentioned 
in a 1982 from Dr. Barr has not been shown since that time, 
was not shown in Dr. Barr's actual treatment records.  There 
is no other medical evidence of a skin condition manifested 
by peeling hands, including in the extensive records of VA 
treatment.

The Veteran had skin tags removed in 1988, and records show 
that beginning in October 2001, the Veteran has been followed 
regularly at the VA for skin tags, and treatment of 
seborrheic and actinic keratoses.  However, there is no 
evidence relating these skin conditions to service.

He has also had several nevi removed, two of which were noted 
to be dysplastic.  However, they were not shown to be 
cancerous.  He was seen in service on one occasion for pain 
in the area of a mole on his back, but examination revealed 
the nevus to be entirely normal, and the assessment on that 
occasion was paravertebral muscle spasm of the back.  

In 1997, many years after service, the Veteran was treated 
for an inguinal lesion diagnosed as Bowen's disease, which 
his doctor stated was a carcinoma in-situ.  The Veteran 
claims that this was due to exposure to arsenic as a jet 
engine mechanic, and the doctor said that Bowen's disease had 
been known to follow exposure to arsenic.  However, as the 
only incident of Bowen's disease was in 1997, and the Veteran 
has no current residuals, it is not necessary to further 
investigate this matter, in particular, to verify any in-
service arsenic exposure, or to obtain an opinion as to the 
likelihood that any such exposure triggered the disease.  In 
this regard, the Veteran filed his claim in November 2002, 
and has had no residuals of Bowen's disease shown at any time 
since the claim was received.

Additionally, there is no medical evidence that the Veteran 
has, or ever had, malignant melanoma.  In this regard, he did 
not specifically report a history of melanoma to his VA 
dermatologist until after he had been treated in the 
dermatology clinic for some time.  Previously, he stated that 
he had been treated for "skin cancer" by Dr. Thompson.  In 
November 2003, the history of squamous cell carcinoma in 
situ, removed from the left inguinal area by Dr. Thompson, 
was reported.  Then, at his dermatology follow-up appointment 
in November 2004, the Veteran gave a history of melanoma in 
the past.  He later stated that this "melanoma" had been in 
the inguinal area, which is the same location as the Bowen's 
disease treated by Dr. Thompson in 1997.  Similarly, in March 
2006, a dysplastic but not cancerous nevus was removed from 
the back, and then in March 2007, the Veteran reported a 
history of melanoma on the back.  None of the nevi removed 
from his back have proved to be melanoma, or even cancerous.  
The condition in the inguinal area was a carcinoma in-situ, 
not a melanoma.  The Veteran is not competent to provide a 
diagnosis of his skin conditions, as such it requires 
pathological testing.  His claims that he has had melanoma in 
the past have not been borne out by the medical evidence.  

In June 2007, dermatology clinic records show that the 
Veteran gave a history of a melanoma that was removed from 
the left inguinal area approximately eight years earlier.  As 
noted above, he had a carcinoma in situ removed from the left 
inguinal area in 1997, and he did not refer to a history of 
melanoma until several years later.  Since by 2007, he was 
unable to recollect where this had occurred, these later 
statements are considerably outweighed by the earlier 
evidence, which shows no melanoma was found in the sites 
mentioned by the Veteran, although other skin abnormalities 
were shown, including Bowen's disease, a form of cancer.  
Further, the Board does not find it credible that if he had 
had a melanoma in about 1999 (seven years before 2007), he 
would have failed to mention this history when first 
evaluated at the VA dermatology clinic in 2001, and instead 
report the history of Dr. Thompson's treatment for a far less 
serious condition in 1997.  Thus, the medical evidence of the 
actual diagnosis is far more probative than the Veteran's 
later recollections, and a diagnosis of melanoma is beyond 
his competence.

The Veteran also contends that he was exposed Agent Orange 
while spraying herbicides in England.  He feels that VA has 
not met its burden of proof of establishing that he was not 
exposed to Agent Orange.  However, he did not serve in 
Vietnam, and there is no presumption of Agent Orange exposure 
for any service in England.  The service department was 
unable to verify herbicide exposure, and the Veteran has not 
provided any evidence supporting his claim that the military 
used dioxin-containing herbicides in England in the late 
1970's.  He does not state how he came by the belief that he 
had been exposed to Agent Orange.  

Moreover, none of his claimed or shown skin conditions have 
been shown to be presumptively associated with Agent Orange.  
In this regard, the diseases presumed to be associated with 
Agent Orange exposure are chloracne or other acneform 
diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), soft-tissue sarcomas, and AL 
amyloidosis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Further, the Veteran has submitted no competent evidence of 
actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).  The Veteran 
has not provided any medical evidence in support of his 
assertion, which is not one subject to lay observation.  
Therefore, in the absence of competent evidence of Agent 
Orange exposure in service, or current disease presumptively 
or actually related to such exposure, the weight of the 
evidence is against qualifying herbicides as a causal agent 
in the development of the Veteran's skin conditions.  

For the foregoing reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
III.  Higher Ratings -- Left Knee Conditions

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the RO assigned staged ratings for both the instability and 
the arthritis.  Specifically, 10 percent ratings for each of 
these conditions were in effect prior to March 18, 2008, with 
20 percent ratings for each effective that date.

VA treatment record show an X-rays of the left knee in 
October 2001 which showed that the Veteran had undergone an 
anterior cruciate ligament repair, with intact hardware.  
There was mild degenerative changes of all three joint 
compartments.  There was no malalignment.  

On a VA examination in November 2002, the Veteran reported 
significant difficulty walking with his left lower extremity, 
with limping, swelling, and giving way.  On examination, he 
had two scars on the knee.  He had an antalgic gait.  Range 
of motion was from 20 to 90 degrees.  He had 2+ medial and 
lateral collateral ligament laxity.  He had significant 
guarding on anterior cruciate testing.  He had joint line 
tenderness, large plantar fasciitis patellofemoral 
crepitation, and mild effusion.  The examiner noted that the 
left knee had multiple ligamentous injury with significant 
evidence of intra-articular pathology which was likely to be 
significant traumatic arthrosis, now with severely limited 
range of motion and function.  X-rays had been ordered.

VA orthopedic clinic records show that in January 2003, the 
Veteran complained of bilateral knee pain, worse on the 
right.  

On a VA examination in January 2004, the Veteran was noted to 
be wearing braces on both of his knees.  He said he had pain, 
swelling, and stiffness in the knees with use.  On 
examination, range of motion of the left knee was from 0 to 
105 degrees.  He had tenderness to palpation at the joint 
lines, as well as mild to moderate patellofemoral crepitation 
and pain.  He had minimal effusion, increased laxity to the 
anterior drawer and Lachman test, but was stable to posterior 
drawer and varus valgus.  Quadriceps and hamstring strength 
was 4/5.  The impression was left knee degenerative joint 
disease.  In a February 2004 addendum, the examiner stated 
that he was unable to determine any additional limitation in 
range of motion or joint function due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  He 
felt that it seemed likely that there would be increased pain 
and weakness with repetitive use, but was unable to quantify 
the lost range of motion.  X-rays of the left knee in 
January2004 showed hardware suggestive of anterior cruciate 
ligament repair.  There was no joint effusion, and there had 
been no significant change since July 2003.  There were mild 
osteophytes of all three compartments of the knee.  

In January 2004, a VA orthopedic clinic note reported that 
the Veteran wore an anterior cruciate ligament brace.  He had 
not had any significant interval changes in his knee 
complaints.  On examination, range of motion was from 0 to 
115 degrees.  There was no laxity to varus valgus stress.  
There was trace effusion.  There was crepitation.  In 
February 2004, the orthopedic clinic noted that the Veteran 
had mild degenerative joint disease of both knees.  He had a 
steroid injection to the left knee to help quiet 
inflammation.  

In August 2004, the Veteran was seen a few days after he had 
tripped and fallen, with resulting left knee and left hip 
pain.  He reported that he had tripped on a tree root while 
walking, and fallen onto the left side and left knee.  He had 
left knee pain and swelling since.  He said he had always had 
some instability of the left knee but felt like it was worse.  
He was wearing a left knee brace.  On examination, he was 
tender to palpation.  He had full flexion but limited flexion 
to 90 degrees due to discomfort.  The assessment was 
exacerbation of left knee pain.  

An orthopedic clinic note in June 2005 disclosed that the 
Veteran complained of ongoing knee pain.  The doctor 
commented that he weighed 351 pounds.  Left knee X-rays 
disclosed mild medial compartment narrowing and mild spurring 
of all three compartments, with no effusion, and no change 
since January 2004.  He extended completely, and flexed well 
beyond 90 degrees.  There was crepitation.  He had definite 
degenerative changes, which were not severe enough to 
consider any type of surgery.  Treatment recommendations 
included life style changes, in particular weight reduction.  

On orthopedic clinic follow-up in December 2005, the Veteran 
described some worsening of symptoms of knee pain.  He said 
that he could ambulate about 30 yards before the pain became 
really cumbersome.  On examination, there was crepitus.  
There were well-healed scars from the previous surgery.  X-
rays in December 2005 disclosed moderate degenerative joint 
disease in the left knee.  

In February 2006, he stated that his left knee gave way 
causing him to land on the bathroom floor.  In June 2006, it 
was noted that the Veteran was morbidly obese with multiple 
arthralgias.  As a result of a recent fall, he was now using 
a rolling walker, and had chronic bilateral knee pain.  It 
was noted he had good relief with injection in the past.  He 
had an antalgic gait.  Knee examination was unchanged.  He 
had small effusions, with normal patellofemoral tracking.  
The assessment was bilateral knee pain.  

X-rays of the left knee in January 2007 showed hardware 
compatible with anterior cruciate ligament repair.  There was 
mild spurring of all three compartments of the left knee.  
There was a small sclerotic lesion unchanged since November 
2002.  There was no joint effusion.  

On a VA examination in March 2008, the Veteran used a walker 
with a seat.  He complained of knee pain accompanied by 
locking, instability, and swelling.  He indicated that his 
ability to stand for any length of time was markedly limited, 
and that he basically was unable to walk in a functional 
fashion.  He said he had daily flare-ups which further 
limited his walking.  He used knee braces on a routine basis 
along with the walker.  He had bony swelling of the knee.  
There was pain on patellar compression of the left knee.  He 
lacked 15 degrees of full extension and could flex to 100 
degrees.  The range of motion was not additionally limited 
following repetitive use . The knee was stable to Lachman and 
drawer tests, but demonstrated pain and laxity to varus and 
valgus stress, which was felt to be mild to moderate in 
degree.  The knee was tender diffusely, and demonstrated 
crepitus.  The diagnosis was anterior cruciate ligament tear 
of the left knee, treated surgically.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Limitation of motion and instability of the knee 
may be rated separately under Diagnostic Codes 5260 and 5257.  
See VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-
97, 62 Fed.Reg. 63604 (1997).  When evaluating the symptoms 
under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 regarding the effects of functional loss due 
to pain do not apply, as that diagnostic code is not based on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

A 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  
Stedman's Medical Dictionary, 296 (27th ed., 2000).  

As can be seen in the above summary of the relevant evidence, 
the impairment from symptoms pertaining to the left knee have 
not been easy to isolate from the Veteran's other multiple 
health conditions, including his morbid obesity.  Although he 
does not feel that the obesity should be taken into 
consideration, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
evaluation must be avoided.  38 C.F.R. § 4.14.  The actual 
pathology relating to the left knee consists of various 
degenerative changes which have been characterized, based on 
X-rays, as mild to moderate.  In addition, instability has 
been shown, again characterized as mild to moderate.  As to 
instability, although the condition has most often been noted 
to be mild, moderate instability has been shown on occasion, 
and the Board is of the opinion that the instability has more 
closely approximated the moderate instability contemplated 
for a 20 percent rating since the date of claim, September 
25, 2002, as shown by the November 2002 VA examination.  
Therefore, to that extent, the appeal as to that issue is 
allowed.

A rating in excess of 20 percent for instability is not 
warranted, however.  In this regard, although in February 
2006, the Veteran stated that he had fallen because his knee 
had given way, numerous tests of stability have shown only 
mild to moderate instability.  Subluxation has not been 
shown.  Thus, the preponderance of the evidence is against a 
rating in excess of 20 percent for left knee anterior 
cruciate ligament injury, status post repair.  

Concerning the left knee arthritis, the most recent 
examination showed limitation of extension to 15 degrees, 
reflective of a 20 percent rating.  Although on the November 
2002 examination, extension was to 20 degrees, on numerous 
intervening evaluations he was able to extend to 0 degrees; 
only on these 2 occasions has any limitation of flexion been 
demonstrated.  Moreover, X-rays have shown only mild to 
moderate degenerative changes.  He did not report any 
improvement after the November 2002 examination.  In view of 
the overall findings, the preponderance of the evidence as a 
whole is more consistent with a rating of 20 percent for left 
knee arthritis effective from September 25, 2002, the 
effective date of the grant of service connection.  

A rating in excess of 20 percent is not warranted.  Because 
extension limited to 20 degrees was only shown on one 
occasion, whereas normal extension was subsequently 
demonstrated on numerous occasions, with no improvement in 
the underlying degenerative changes shown, the Board finds 
that finding was not supported by objective pathology, and 
was not an accurate representation of his level of limitation 
of motion for any identifiable time period.  In addition, 
while the examiner in January 2004 speculated that it seemed 
likely that there would be increased pain and weakness with 
repetitive use, he was unable to quantify any additional lost 
range of motion, while in March 2008, the examiner 
specifically stated that range of motion was not additionally 
limited following repetitive use.  The specific findings are 
more probative.  Flexion has ranged from 90 degrees to 115 
degrees; although less than normal, this range of motion is 
not compensable, and a separate rating is not warranted. 

Accordingly, a 20 percent rating for arthritis of the left 
knee is warranted effective September 25, 2002, but the 
preponderance of the evidence is against a claim in excess of 
20 percent for any identifiable time period.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
considered.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  

Moreover, the rating schedule provides for higher ratings for 
knee conditions, and the evidence does not suggest that the 
rating criteria are inadequate to describe his knee 
conditions; consequently, the question of an extraschedular 
evaluation is not raised.  See Barringer v. Peak, 22 Vet. 
App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

IV.  Withdrawn Issues

In two statements dated March 30, 2006, the Veteran stated 
that he wished to withdraw issues including bronchitis and 
left elbow bursitis from a pending appeal at that time, and 
that he reserved the right to reopen the claims at a later 
date.  Accordingly, the issues were withdrawn from appellate 
consideration.

In a statement dated in July 2009, the Veteran said he did 
not wish to withdraw these appeals; that the withdrawal had 
been a "typographical error."  He said he wished to 
reinstate the appeals.  However, he expressed his intent to 
withdraw the issues in two separate written statements dated 
March 30, 2006.  He did not present any contentions as to 
those issues in the attached arguments regarding his 
remaining issues, nor did he refer to these issues again in 
the other statements he submitted, until May 2009.  Under 
these circumstances, the Board finds that the withdrawal of 
the issues was not a "typographical error," but reflected 
his intention to withdraw the claims at that time.  Now, he 
wishes to reopen these claims, as he indicated, at the time 
he withdrew the claims, that he might wish to do in the 
future.  

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran 
withdrew his appeal as to several issues, including service 
connection for left elbow bursitis and bronchitis, three 
years before he next mentioned the issues.  Hence, the Board 
does not have jurisdiction to review the appeal as to those 
issues, and they are dismissed.  As discussed above, the 
request to reopen the claims is referred to the RO for 
appropriate consideration.


ORDER

Service connection for a skin disability is denied.

An evaluation of 20 percent for left knee anterior cruciate 
ligament injury, status post repair, is granted effective 
September 25, 2002; to that extent, the appeal is allowed. 

An evaluation in excess of 20 percent for left knee anterior 
cruciate ligament injury, status post repair, is denied.  

An evaluation of 20 percent for left knee arthritis is 
granted effective September 25, 2002; to that extent, the 
appeal is allowed. 

An evaluation in excess of 20 percent for left knee arthritis 
is denied.  

The issues of entitlement to service connection for left 
elbow bursitis and bronchitis are dismissed.




REMAND

Low Back Arthritis

This case was previously remanded in part to provide an 
examination of the Veteran's low back disability, to include 
range of motion studies.  However, the examination was unable 
to accomplish such testing.  Remand instructions of the Board 
are neither optional nor discretionary, and full compliance 
is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The examination report did not indicate whether the inability 
to carry out range of motion testing was due to the service-
connected back condition, morbid obesity, lack of 
cooperation, or other cause.  The X-rays relied upon were 
from November 2002, and there was no other objective evidence 
showing that the range of motion studies were not able to be 
accomplished due to the back condition.  The Board cannot 
make such a determination on its own, without medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

The November 2002 examination was also inadequate, with the 
examiner noting "poor effort."  If the Veteran fails to 
cooperate fully with the examination, this must be noted in 
the examination report.  Because the most recent examination 
report did not explain why the necessary findings could not 
be obtained, another examination must be scheduled; if 
testing cannot be accomplish, the examination report must 
explain the reasons.  To this end, any tests, such as X-rays, 
necessary to reach such a determination must be obtained, as 
well as the recent treatment records.



Hearing Loss

In the June 2005 Board decision, the Board reopened the issue 
of service connection for left ear hearing loss, and remanded 
the claim for additional development, to include an 
examination.  This examination was not conducted.  In 
addition, the January 2004 VA examination included a February 
2004 addendum, in which the examiner referred to a detailed 
audiology evaluation conducted on January 30, 2004, which is 
not of record.  It was indicated that the Veteran's speech 
discrimination test results were too inconsistent to be 
reliable, and that pure tone tests only should be used.  If 
this is still the case, the examiner must be sure to certify 
this on the examination report.  38 C.F.R. § 4.85(c) (2008).  

In addition, the evidence does not show that the issue of 
entitlement to service connection for left ear hearing loss 
was subsequently readjudicated on the merits, as it was not 
included in any later rating decision or supplemental 
statement of the case.  Accordingly, the RO must readjudicate 
this claim, and provide a supplemental statement of the case 
if appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical 
records:
*  All VA medical records dated from March 
2007 to the present time, including, but 
not limited to, records of treatment 
and/or radiographic studies pertaining to 
the low back dated during this period.  
*  The report of an audiology evaluation 
conducted on January 30, 2004, at the 
Columbia, SC, VA outpatient clinic, to 
include the audiologist's "note to DHCP" 
dated January 30, 2004, and referred to in 
an addendum dated in February 2004.  

2.  Then, schedule the veteran for an 
appropriate VA examination to determine 
the scope and current manifestations and 
severity of his service-connected low back 
arthritis.  Because of the Veteran's 
multiple medical conditions, it is 
essential that the claims folders and a 
copy of this REMAND be made available to 
the examiner prior to the examination.  
All symptoms should be reported in detail, 
including range of motion studies (forward 
flexion, backward extension, left and 
right lateral flexion, and left and right 
rotation), and commentary as to the 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, repetitive motion, 
and/or incoordination.  If feasible, these 
factors should be portrayed in terms of 
additional loss in range of motion.  If 
the examiner is unable to evaluate any of 
these factors, the reason(s) must be 
provided; in particular, it must be 
determined whether such inability is due 
to the severity of the back condition 
itself, or to unrelated factors, such as 
obesity, lack or cooperation, or other 
medical condition.  To this end, any X-
rays or other tests necessary to ascertain 
the severity of the arthritis should be 
obtained.  The examiner should describe 
the extent to which a finding of 
functional loss due to pain is supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant.  

3.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder is to be provided to the examiner 
for review in conjunction with the 
examination, to specifically include the 
audiology clinic evaluation of January 30, 
2004.   All indicated tests and studies as 
deemed appropriate by the examiner, to 
include the Maryland CNC Test, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
addition, the audiologist should, in view 
of the January 30, 2004, evaluation, 
ensure that puretone threshold results are 
reliable, and formally certify as to 
whether or not speech discrimination tests 
are too inconsistent to be reliable.  If 
the Veteran has a left ear hearing loss, 
under 38 C.F.R. § 3.385, the examiner 
should express an opinion as to whether it 
is at least as likely as not that hearing 
loss in the left ear was of service onset, 
accompanied by a rationale for this 
opinion.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
service connection claims on appeal, to 
include the issue of service connection 
for hearing loss of the left ear.  If any 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


